NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



CLAUDE T. BOWEN,                    )
                                    )
            Appellant,              )
                                    )
v.                                  )              Case No. 2D17-2517
                                    )
TOUCH BLUE SR54 OAKGROVE, LLC;      )
CARL R. MEYERS, JR.; JESSICA        )
BREUMMER-MADYCH-MEYERS; LITTLE )
ITALY'S MEATBALLS, LLC; LITTLE      )
ITALY'S FAMILY RESTAURANT AND       )
CATERING, LLC; and CHICAGO'S LITTLE )
ITALY, LLC,                         )
                                    )
            Appellees.              )
___________________________________)

Opinion filed June 27, 2018.

Appeal from the Circuit Court for Pasco
County; Linda H. Babb, Judge.

R. Gale Porter, Jr., of Porter Law Group,
Tampa, for Appellant.

David C. Borucke of Cole, Scott & Kissane,
P.A., Tampa, for Appellee Touch Blue.

No appearance for remaining Appellees.



PER CURIAM.

             Affirmed.
SILBERMAN, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                  -2-